 



Exhibit 10.10
     EXECUTION COPY
AMENDMENT NUMBER FOUR
to the
INDENTURE
dated as of October 1, 2007,
between
OPTION ONE ADVANCE TRUST 2007-ADV2,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
          This AMENDMENT NUMBER FOUR (this “Amendment”) is made and is effective
as of this 24th day of December, 2007, between Option One Advance Trust
2007-ADV2 (the “Issuer”), and Wells Fargo Bank, National Association (the
“Indenture Trustee”) to the Indenture, dated as of October 1, 2007 (as has been
or from time to time will otherwise be amended, the “Indenture”), between the
Issuer and the Indenture Trustee and accepted and acknowledged by Greenwich
Capital Financial Products, Inc., as Agent.
     RECITALS
          WHEREAS, on the terms and conditions set forth herein, the Issuer has
requested that the Indenture Trustee amend the Indenture as provided herein;
          NOW THEREFORE, the parties hereto hereby agree as follows:
          SECTION 1. Defined Terms. As used in this Amendment, capitalized terms
have the same meanings assigned thereto in the Indenture.
          SECTION 2. Amendments.
          (a) Section 1.01 of the Indenture is hereby amended by replacing the
definitions of “Maximum Note Balance” and “Note Purchasers” with the following
definitions:
“Maximum Note Balance”: An amount equal to $800,000,000.00”
“Note Purchasers”: Greenwich Capital Financial Products, Inc., The CIT
Group/Business Credit, Inc., and their successors and assigns.”
          (b) Section 2.16(a) of the Indenture is hereby amended by deleting the
last sentence of such provision in its entirety and replacing it with the
following:
“Upon the Issuer’s payment of the Redemption Amount, the Commitment of the
Initial Purchasers under section 2.01 of the Note Purchase Agreement to purchase
Additional Note Balances shall terminate.”



--------------------------------------------------------------------------------



 



          SECTION 3. Waiver. The parties hereto hereby waive the provisions of
Sections 8.02 and 8.04 of the Indenture requiring the delivery of Tax Opinions
and Opinions of Counsel with respect to any amendments of the Indenture.
          SECTION 4. Limited Effect. Except as expressly amended and modified by
this Amendment, the Indenture shall continue in full force and effect in
accordance with its terms. Reference to this Amendment need not be made in the
Indenture or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to, or
with respect to, the Indenture, any reference in any of such items to the
Indenture being sufficient to refer to the Indenture as amended hereby.
          SECTION 5. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE.
          SECTION 6. Counterparts. This Amendment may be executed by each of the
parties hereto in any number of separate counterparts, each of which when so
executed shall be an original and all of which taken together shall constitute
one and the same instrument.
          SECTION 7. Limitation on Liability. It is expressly understood and
agreed by the parties hereto that (a) this Amendment is executed and delivered
by Wilmington Trust Company, not individually or personally, but solely as Owner
Trustee of the Issuer in the exercise of the powers and authority conferred and
vested in it, (b) each of the representations, undertakings and agreements
herein made on the part of the Issuer is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust Company but is
made and intended for the purpose for binding only the Issuer, (c) nothing
herein contained shall be construed as creating any liability on Wilmington
Trust Company, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto and (d) under no circumstances shall Wilmington Trust
Company be personally liable for the payment of any indebtedness or expenses of
the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Amendment or any other related documents.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered by their duly authorized officers as of the day and year
first above written.

            OPTION ONE ADVANCE TRUST 2007-ADV2

By: Wilmington Trust Company, not in its individual
capacity but solely as Owner Trustee
      By:   /s/ Roseline K. Maney         Name:   Roseline K. Maney        
Title:   Vice President          WELLS FARGO BANK, NATIONAL
ASSOCIATION
as Indenture Trustee         By:           Name:           Title:        

                Consented to by:

GREENWICH CAPITAL FINANCIAL
PRODUCTS, INC.,
as Agent and Noteholder
      By:           Name:           Title:        

Amendment No. 4 to Indenture





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered by their duly authorized officers as of the day and year
first above written.

            OPTION ONE ADVANCE TRUST 2007-ADV2

By: Wilmington Trust Company, not in its individual
capacity but solely as Owner Trustee
      By:           Name:           Title:             WELLS FARGO BANK,
NATIONAL
ASSOCIATION
as Indenture Trustee         By:   /s/ Jacqueline E. Kimball       Name:  
Jacqueline E. Kimball       Title:   Vice President     

                Consented to by:

GREENWICH CAPITAL FINANCIAL
PRODUCTS, INC.,
as Agent and Noteholder
      By:           Name:           Title:        

Amendment No. 4 to Indenture





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered by their duly authorized officers as of the day and year
first above written.

            OPTION ONE ADVANCE TRUST 2007-ADV2

By: Wilmington Trust Company, not in its individual
capacity but solely as Owner Trustee
      By:           Name:           Title:             WELLS FARGO BANK,
NATIONAL
ASSOCIATION
as Indenture Trustee         By:           Name:           Title:      

              Consented to by:

GREENWICH CAPITAL FINANCIAL
PRODUCTS, INC.,
as Agent and Noteholder
      By:   /s/ Dominic Obaditch      Name:   DOMINIC OBADITCH        Title:  
M.D.       Greenwich Capital Corporate Services, Inc.
as attorney-in-fact.  


Amendment No. 4 to Indenture

